Citation Nr: 1007957	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has reviewed the claims file and notes that, while 
the RO completed all necessary development actions that were 
indicated prior to the Veteran's October 2009 Travel Board 
hearing, his testimony at that hearing suggests that 
additional evidentiary development is, in fact, needed.

First, while the Veteran most recently underwent a VA 
examination in February 2009, he clearly indicated in his 
hearing testimony that his anxiety disorder had worsened 
since that examination.  He cited to extensive leave taken 
from his job in the past year and noted that he had recent 
deterioration in job performance dating from April 2009.  He 
also submitted several lay statements from others in support 
of his contentions, including one from a union official who 
noted that concerns about the Veteran's performance had been 
expressed since April 2009.  He confirmed at his hearing that 
he was willing to report for an additional VA examination, 
and, considering his contentions as to increasingly severe 
anxiety symptoms, such an examination is now "necessary" 
under 38 U.S.C.A. § 5103A(d) (West 2002).  See VAOPGCPREC 11-
95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(VA should have scheduled another examination where the 
appellant complained of increased hearing loss two years 
after his last audiology examination).

Additionally, the Veteran reported ongoing treatment, 
approximately once or twice per month, from the VA Medical 
Center (VAMC) in Newington, Connecticut.  The most recent 
treatment records on file, however, date only through May 
2009.  Accordingly, efforts should be made to obtain updated 
treatment records.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Newington VAMC should be 
contacted, and all records of treatment 
of the Veteran dated since May 2009 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
the symptoms and severity of the service-
connected anxiety reaction.  The 
Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examination report should contain a 
description of all subjective symptoms 
and objective findings, and the examiner 
must render a multi-axial diagnosis with 
a Global Assessment of Functioning (GAF) 
score.  The GAF score should be described 
in terms of the extent of occupational 
and social impairment resulting from the 
Veteran's anxiety disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.


3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


